NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1178-18T2

THE BANK OF NEW YORK
MELLON, f/k/a THE BANK OF
NEW YORK, AS TRUSTEE FOR
THE CERTIFICATEHOLDERS
CWABS, INC., ASSET-BACKED
CERTIFICATES, SERIES 2006-6,

          Plaintiff-Respondent,

v.

SADAQAH TRUST and SAFIYYA
SHARIF,

     Defendants-Appellants.
_______________________________

                    Submitted September 24, 2019 – Decided September 30, 2019

                    Before Judges Fisher and Accurso.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Essex County, Docket No. F-
                    025067-15.

                    Safiyya Sharif, appellant pro se.

                    Phelan Hallinan Diamond & Jones, PC, attorneys for
                    respondent (Brian Yoder, on the brief).
PER CURIAM

      In 2006, defendant Safiyya Sharif entered into a loan agreement for the

purpose of buying a home in Newark; that process included defendant's

execution of a mortgage and note to secure repayment. Defendant defaulted in

April 2009; the mortgage and note were assigned to plaintiff a few months later.

Five years later, plaintiff served defendant with a notice of intent to foreclose

and, in July 2015, commenced this foreclosure action. Defendant filed an

answer, but plaintiff successfully moved for the striking of that answer as non-

contesting.

      In March 2017, plaintiff moved for entry of final judgment, and defendant

filed opposition. The motion judge rejected defendant's objection to the amount

sought, but when the matter was administratively delayed for approximately a

year, plaintiff moved again for the entry of final judgment, and defendant again

objected. Another motion judge found no merit in defendant's objection and

final judgment was later entered.

      Defendant appeals, arguing:

              I. THE TRIAL COURT ERRED WHEN IT
              RESPECTFULLY      RECOMMEN[]DED FINAL
              JUDGMENT, WHICH FAILED TO COMPLY WITH
              THE NEW JERSEY SUPREME COURT ORDER
              DATED JUNE 9, 2011 . . . .


                                                                         A-1178-18T2
                                       2
            II. THE TRIAL COURT ERRED WHEN IT
            RESPECTFULLY    RECOMMENDED     FINAL
            JUDGMENT WHICH FAILED TO COMPLY WITH
            THE REQUIRED AFFIDAVIT OF DILIGENT
            INQUIRY FORM WITH ITS APPLICATION FOR
            FINAL JUDGMENT PURSUANT TO [RULE] 4:64-
            2(d).

            III. PLAINTIFF FAILED TO FILE THE REQUIRED
            AFFIDAVIT OF AMOUNTS DUE AND OWING
            SCHEDULE PURSUANT TO [RULE] 4:64-2(d).

We find defendant's arguments to be without sufficient merit to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E). In seeking entry of final

judgment, plaintiff filed all appropriate sworn statements. And, in opposing the

judgment's entry, defendant failed to dispute plaintiff's claim to the amount due,

as recognized by Judge Jodi Lee Alper in the concise written opinion attached

to her October 4, 2018 order.

      Affirmed.




                                                                          A-1178-18T2
                                        3